338 S.W.3d 844 (2011)
STATE of Missouri, Respondent,
v.
Paul E. SHARP, Appellant.
No. WD 71684.
Missouri Court of Appeals, Western District.
March 22, 2011.
Melinda K. Pendergraph, Columbia, MO, for appellant.
Shaun J. Mackelprang and John Grantham, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, ALOK AHUJA and GARY D. WITT, Judges.

ORDER
PER CURIAM.
Paul Sharp appeals his conviction by jury on one count of possessing a controlled substance, a violation of Section 195.202, RSMo.2000. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the judgment of conviction.
AFFIRMED. Rule 30.25(b).